            Case 1:93-cr-00418-TFH Document 646 Filed 05/11/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                        )
                                                )
                                                )
       vs.                                      )
                                                ) Criminal Action No. 93-418-04 (TFH)
                                                )
JOSE NARANJO,                                   )
                                                )
                        Defendant.              )

                                               ORDER

       On May 8, 2020, the Court held a public telephonic hearing on Defendant Jose Naranjo’s pro

se Motion for Compassionate Release [ECF No. 626] and Defendant’s Supplemental Motion for

Compassionate Release Under 18 U.S.C. § 3582(c)(1)(A)(i) [ECF No. 635]. 1 As stated on the

record, the Court considered the statutory factors under 18 U.S.C. § 3553(a), and found that the

defendant has satisfied his burden under 18 U.S.C. § 3582(c)(1)(A) of demonstrating that (1)

extraordinary and compelling reasons justify a reduction of the defendant’s sentence; (2) the

defendant is not a danger to others or to the community; and (3) a reduction of the defendant’s

sentence is consistent with policy statements issued by the Sentencing Commission. Accordingly, it

is hereby

       ORDERED that Defendant Jose Naranjo’s pro se Motion for Compassionate Release

[ECF No. 626] and Defendant’s Supplemental Motion for Compassionate Release Under 18 U.S.C.

§ 3582(c)(1)(A)(i) [ECF No. 635] are GRANTED and the defendant’s previously imposed sentence

of life imprisonment is reduced to time served. It is further


1
       The hearing was conducted by teleconference pursuant to Chief Judge Beryl Howell's
Standing Order No. 20-17 and the provisions of the Coronavirus Aid, Relief, and Economic Security
(CARES) Act, Pub. L. 116-136 (March 27, 2020), with the consent of all parties.
         Case 1:93-cr-00418-TFH Document 646 Filed 05/11/20 Page 2 of 2




       ORDERED that all other terms and conditions imposed in the original judgment remain the

same. It is finally

       ORDERED that to minimize the risk of the spread of COVID-19, this Order will become

effective after the defendant has been quarantined for at least fourteen days, or it has been determined

by medical personnel, in accordance with the Centers for Disease Control and Prevention criteria,

that the defendant no longer requires medical isolation precautions. See

https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-correctional-

detention.html#Medicalisolation. In order to expedite transfer of custody of the defendant to U.S.

Immigration and Customs Enforcement, the Court recommends that the Bureau of Prisons test the

defendant for COVID-19 as soon as possible.

       A separate Amended Judgment and Commitment Order shall issue contemporaneously with

this Order.

       SO ORDERED.


 May 11, 2020                                        _________________________________
                                                               Thomas F. Hogan
                                                      SENIOR UNITED STATES DISTRICT JUDGE




                                                  -2-
